The Chancellor.
It appears very clearly from the answer and the proofs, that the arbitrators did appraise and determine according to the articles of submission, the sum which the defendant, under all the circumstances of the case, ought to pay for the fifty acres of land which he occupied and claimed. They inadvertently made a mistake in setting out in the award a description of the land; and the description takes in adjoining land, with only a small part of the fifty acres. The mistake is too palpable to be denied, but it was a mistake only of a clerical nature in drawing up the. award. The judgment of the arbitrators was truly exercised and passed upon the object of the submission ; and the appraisement is admitted to have been just and fair when ap*408plied to the defendant’s land. There can be no doubt, therefore, that the defendant is bound, in good faith, and in conscience, to fulfil the award on his part, according to the judgment and manifest intent of the arbitrators; and the mistake in the description of the boundaries of the land ought to be corrected according to the truth of the case, and the intention of the parties concerned. Had, the arbitrators appraised a different tract of land, instead of the fifty acres possessed by the defendant, there would have been good ground for. rejecting the award as dehors the submission. But here the determination was upon the very matter in dispute, and the judgment of the arbitrators is not questioned. The plaintiffs are only seeking the benefit of that judgment, and to be relieved from a plain mistake which impedes it. They are certainly entitled to relief upon the plainest principles of justice; and they can obtain it consistently with the general doctrine of the Court, and the language of all the cases.
In Norton v. Mascall, (2 Vern. 24.) an award was made not binding, as the case says, by form of law. Each party had a duty to perform under it. The one was to pay and execute a release, and the other to assign securities. And though “ the award was extra judicial, and not good, in strictness of law, yet the Lord Chancellor decreed it shpuld be performed in specie.” It seemed to be well understood in many of the cases referred to in Underhill v. Van Cortlandt, (2 Johns. Ch. Rep. 339.) that such mistakes of an extra judicial nature, and not bearing upon the judgment of the arbitrators, were to be corrected. It was assumed in that case, and in Shepard v. Merrill, (2 Johns. Ch. Rep. 296.) that a mistake in a matter of fact attending .an award, could be relieved; and though the decree in the former case has been since reversed by the Court of Errors,(a) it was, *409as I understood, on the ground of misconduct in the arbitrators or the party, and I believe I may venture to conclude that the whole law of that case remains sound and unshaken.
I shall, accordingly, declare, that the plaintiffs are entitled to the benefit of the award, according to the assessment of the arbitrators, and that the erroneous description of the premises shall be deemed to be corrected according to the truth of the fact. The decree must, accordingly, be entered, that the defendant, within thirty days, and on an offer of the deed tendered in July last, or of another of like import, duly executed, pay to the plaintiffs the sum of 406 dollars and 18 cents, awarded, with interest, from the day of the tender of the deed, and costs of the suit to be taxed.
Decree accordingly.

 Vide 17 Johns. Rep. 405 — 436.